DETAILED ACTION
This is the first action on the merits for application 16632246 filed on 01/17/2020. Claims 10-26 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/17/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reimnitz (DE102016221948 cited from IDS) in view of McCutcheon (US 2010/0133056 A1).
10, Reimnitz discloses a hybrid module for a powertrain of a motor vehicle (Fig.2, abstract), comprising:
an electric machine (3) 
a clutch device (4); and 
a frictionally-engaging separating clutch (2) arranged between a dual-mass flywheel (24) and an intermediate shaft (14), comprising:
a counter-plate (left piece of the clutch housing 2);
an outer lamella carrier (e.g. housing of clutch 2) is rigidly connected to the counter-plate;
a pressure plate (21), axially movable relative to the outer lamella carrier;
an intermediate plate (38) axially movable relative to the outer lamella carrier;
 a first clutch disk (right plate 22), axially movable and extending between the pressure plate and the intermediate plate; and 
a second clutch disk (left plate 22), axially movable and extending between the counter-plate and the intermediate plate, 
Reimnitz does not disclose wherein: the pressure plate or the intermediate plate is connected to the outer lamella carrier for conjoint rotation therewith via a leaf spring; or the pressure plate or the intermediate plate is connected to the counter-plate for conjoint rotation therewith via a leaf spring. 
McCutcheon teaches a dual clutch (20, Figs.3-4) having a first clutch disk (26); 
outer carrier (22) is rigidly connected to a counter-plate (34); an intermediate plate (28), axially movable relative to the outer lamella carrier; wherein: the pressure plate or the the drive straps 44, 46 preferably include a plurality of resilient elements that are layered together to form a leaf spring, as is known; see ¶ [0027]).
It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to employ a dual clutch having outer carrier is rigidly connected to a counter-plate; an intermediate plate, axially movable relative to an outer lamella carrier, wherein: the pressure plate or the intermediate plate is connected to the counter-plate for conjoint rotation therewith via a leaf spring as taught by McCutcheon in the coupling module of Reimnitz for the purpose of ensuring the intermediate plate is held in an approximately central position between the pressure plate and the opposing support area even when the clutch is released. Therefore, the forces required to actuate a dual clutch can be significantly reduced without impairment to the torque-transmitting capacity which means the device can be made lighter in weight and simpler in design.

Regarding claim 11, McCutcheon and Reimnitz disclose limitation as set forth in claim 10. McCutcheon teaches wherein the pressure plate or the intermediate plate (28) is connected to the outer lamella carrier (22) for conjoint rotation therewith via the leaf spring (44, 46; ¶ [0029]).

12, McCutcheon and Reimnitz disclose limitation as set forth in claim 11. McCutcheon teaches wherein the pressure plate and the intermediate plate are both connected to the outer lamella carrier via the leaf spring (¶ [0028]-[0029]).

Regarding claim 18, McCutcheon and Reimnitz disclose limitation as set forth in claim 10. McCutcheon teaches wherein the pressure plate or the intermediate plate (28) is connected to the counter-plate (34) for conjoint rotation therewith via the leaf spring (see Fig.4).

Claims 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reimnitz (DE102016221948 cited from IDS) and McCutcheon (US 2010/0133056 A1) in view of Agner (US 2011/0088989)
Regarding claim 25, Reimnitz discloses comprising the dual-mass flywheel, wherein the outer lamella carrier is coupled to the dual-mass flywheel (as shown in Fig.2; flywheel 24 is connected to outer carrier of clutch 2)
 Reimnitz and McCutcheon do not disclose toothing engagement connection between the flywheel and outer lamella carrier.
Agner teaches dual mass flywheel (Fig.1) having first part (5) and second part (6); wherein the second part is connected to carrier (14) of clutch (1) via tooth engagement (12).
It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to have tooth engagement connection between the flywheel and outer lamella carrier as taught by Agner in the invention of Reimnitz and McCutcheon for the purpose of allowing free movement in the axial direction. 

Regarding claim 26, Reimnitz, McCutcheon and Agner disclose limitation as set forth in claim 25.  Besides, Agner teaches wherein: the outer lamella carrier comprises an external toothing (e.g. tooth that formed on outer portion of 14 and engaged with tooth system of 6; see Fig.1) 
the dual-mass flywheel comprises a radially inward-extending flange (6); the radially inward-extending flange comprises an internal toothing (tooth system of 6 as shown in Fig.1); and the internal toothing is engaged with the external toothing.

Allowable Subject Matter
Claims 13-17, 19-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Keller (WO 201700806A1) discloses a hybrid module for a powertrain of a motor vehicle (Fig.1, abstract), comprising: an electric machine (12); a clutch device (24,34); and a frictionally-engaging separating clutch (20) arranged between a dual-mass flywheel (30) and an intermediate shaft (36), comprising: a counter-plate (outermost 
Feldhaus (US 20030066729) discloses multi clutch arrangement with flywheel; counter plate, clutch disks, carrier, pressure plate and spring between the intermediate and counter plate/pressure plate see Figs.5-6
Nagano (US 5018613) discloses multi clutch arrangement with flywheel; counter plate, clutch disks, pressure plate and spring between the intermediate and counter plate/pressure plate see Fig.1. 
Jeong (US 20150024903) discloses electric machine, multi clutches with counter plate, clutch disks, pressure plate and spring see Fig.1
Agner (US 20180202499) discloses a hybrid module for a powertrain of a motor vehicle (Fig.1, abstract), comprising: an electric machine (12); a clutch device (24,34); and a frictionally-engaging separating clutch (20) arranged between a dual-mass flywheel (30) and an intermediate shaft (36), comprising: a counter-plate (66); an outer lamella carrier (58) rigidly connected to the counter-plate; a pressure plate (64), axially movable relative to the outer lamella carrier.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404. The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LILLIAN T NGUYEN/Examiner, Art Unit 3659 

/DAVID R MORRIS/Primary Examiner, Art Unit 3659